Opinion filed August 23, 2018




                                      In The

        Eleventh Court of Appeals
                                    ___________

                                No. 11-18-00192-CR
                                    ___________

                  DATON QUIOLA MOORE, Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

                      On Appeal from the 90th District Court
                             Stephens County, Texas
                          Trial Court Cause No. F35082

                      MEMORANDUM OPINION
      The trial court originally deferred the adjudication of Appellant’s guilt and
placed him on community supervision. The State later filed a motion to adjudicate
guilt. Appellant pleaded true to the allegations in the State’s motion, and the trial
court revoked Appellant’s community supervision and adjudicated him guilty of the
offense of possession of a controlled substance (four or more grams, but less than
200 grams, of methamphetamine) with the intent to deliver. The trial court assessed
Appellant’s punishment at confinement for forty years and a fine of $1,500. We
dismiss the appeal.
      When this appeal was docketed, the clerk of this court notified Appellant of
this court’s concern regarding his waiver of the right of appeal. We requested that
Appellant respond and show grounds to continue the appeal. Appellant has filed a
response in which he asserts several grounds of appeal, most of which relate to his
contention that he received ineffective assistance of counsel.
        The documents on file in this appeal reflect that, in conjunction with the
adjudication of his guilt, Appellant signed a plea memorandum in which he waived
several rights, including his right to appeal. Specifically, “[t]he defendant waives
and abandons the right to appeal in this case.” The waivers were signed by
Appellant, his attorney, and the trial judge.
        The trial court certified that Appellant had waived his right of appeal. See
TEX. R. APP. P. 25.2(d). The documents on file in this appeal therefore show that
Appellant waived his right of appeal. Texas has “long held that a valid waiver of
appeal prevents a defendant from appealing without the trial court’s consent.”
Monreal v. State, 99 S.W.3d 615, 617 (Tex. Crim. App. 2003). A waiver of the right
to appeal is valid if it was made voluntarily, knowingly, and intelligently. Id. The
trial court admonished Appellant and found that his waivers were “voluntarily
made.” We note that the trial court has not given Appellant permission to appeal.
Accordingly, we dismiss this appeal without further action. See id. at 622–23; see
also TEX. R. APP. P. 25.2(d).
        This appeal is dismissed.


August 23, 2018                                                    PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1

Willson, J., not participating.


        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2